t c memo united_states tax_court robert c and gail k racine petitioners v commissioner of internal revenue respondent docket no filed date don paul badgley and brian gary isaacson for petitioners kirk m paxson and william c schmidt for respondent memorandum opinion goeke judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and determined that petitioners are liable for a dollar_figure accuracy-related_penalty under sec_6662 a for we are asked to decide whether 1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioners received income in when petitioner gail racine mrs racine exercised her nonstatutory stock_options through a margin_account and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for we hold that petitioners received income in when mrs racine exercised her stock_options but petitioners are not liable for the accuracy-related_penalty for background the parties agree that there is no genuine issue of material fact regarding the stock_option issue and that a decision may be rendered as a matter of law the facts concerning the accuracy- related penalty have been fully stipulated pursuant to rule these facts and the accompanying exhibits are incorporated herein by this reference petitioners husband and wife resided in elburn illinois at the time they filed the petition mrs racine was employed by allegiance telecom inc allegiance during the tax_year as a part of her compensation package she was granted nonstatutory employee stock_options to acquire allegiance shares mrs racine used her stock 2this case was originally before the court for hearing petitioner’s motion for partial summary_judgment and respondent’s cross-motion for summary_judgment at the hearing a joint motion was filed for leave to submit case under rule the parties agreed that the accuracy-related_penalty portion of this case could be fully stipulated for decision at the conclusion of the hearing the court took the parties’ respective motions under advisement option grants as collateral to secure a nonrecourse loan to exercise her stock_options through cibc oppenheimer cibc a brokerage firm affiliated with allegiance cibc was an investor and market maker in allegiance stock cibc provided mrs racine with a loan based solely on the collateral value of the exercised shares for percent of the exercise price plus withholding taxes to exercise her employee stock_options the nonrecourse loan secured_by mrs racine imposed conditions including margin debt requirements loan collateral requirements and margin call requirements pursuant to the loan security_agreement the stock was required to be held by the lender until the debt was paid in full if the stock declined below a specified loan-to-value ratio and additional funds were not provided the collateral could be liquidated by the lender in mrs racine used margin debt from cibc to exercise her stock_options on three separate occasions mrs racine’s purchases including the exercise prices and the amount of withholding taxes for each purchase funded through the margin debt are as follows purchase date shares purchased price exercise tax withholding market_value of shares date big_number dollar_figure dollar_figure dollar_figure date big_number dollar_figure dollar_figure dollar_figure date big_number dollar_figure dollar_figure dollar_figure mrs racine had legal_title to her allegiance shares subject_to the interest of cibc securing the repayment of the loans in addition she had the right to receive dividends with respect to this stock to vote the shares and to use the shares as collateral during the year the market price of allegiance stock began to decline in response to this decline and the subsequent margin calls mrs racine’s shares were liquidated on date mrs racine liquidated big_number allegiance shares for their average fair_market_value of dollar_figure on date mrs racine’s financial adviser at cibc liquidated big_number allegiance shares for their average fair_market_value of dollar_figure in order to pay down her margin debt on date mrs racine’s financial adviser at cibc liquidated big_number allegiance shares for their average fair_market_value of dollar_figure in order to pay down her margin debt petitioners’ tax_return petitioners timely filed their federal_income_tax return for this original return showed wages from allegiance on mrs racine’s form_w-2 wage and tax statement of dollar_figure attributable to her salary and stock_options the return reported dollar_figure in tax dollar_figure in payments and tax due of dollar_figure petitioners did not submit the total amount due with their tax_return instead petitioners submitted a payment of dollar_figure with their return respondent assessed the tax reported on the return on date petitioners filed a form 1040x amended u s individual_income_tax_return for the year reporting a tax_liability of dollar_figure and requesting a refund of dollar_figure the refund was based upon mrs racine’s reduction of wage income by the spread between fair_market_value of the stock and the option exercise price generated by the exercise of her nonstatutory stock_options petitioners contended that the exercise of these options should not have been taxed on the value at the date of exercise according to sec_1_83-3 and example income_tax regs because petitioners exercised their shares with nonrecourse debt secured_by the stock and did not have their own capital at risk the requested refund amount of dollar_figure plus the statutory interest of dollar_figure was paid to petitioner on date 3accompanying this underpayment was a letter outlining how petitioners intended to pay the balance due 4this amount was obtained by taking the difference between payment on the initial return dollar_figure the new tax_liability dollar_figure and then adding the subsequent payment made dollar_figure 5in respondent’s response to petitioners’ motion for partial summary_judgment respondent alleges that after a review was conducted by irs appeals officer s danlowycz the refund payment was erroneously made to petitioners petitioners are not lawyers or accountants and are not educated in u s tax laws they retained and relied upon richard steinauer a tax attorney with the isaacson law firm to prepare the amended tax_return and a form_8275 memorandum of law in date respondent opened an examination of petitioners’ joint income_tax return and issued a notice_of_deficiency dated date respondent determined pursuant to sec_83 that petitioners should have included the spread between the fair_market_value of the shares and the exercise price for the shares as gross_income for the taxable_year respondent accordingly determined that dollar_figure was the correct_tax liability rather than the dollar_figure reported on the amended_return resulting in a dollar_figure deficiency respondent also determined that petitioners were liable for the accuracy-related_penalty of dollar_figure under sec_6662 petitioners timely filed a petition for review with this court discussion i receipt of income on exercise of option we are asked to decide whether petitioners received income when mrs racine exercised her options through a margin_account in petitioners argue that exercising an option through a 6in petitioners’ original tax_return for the year the amount of tax calculated dollar_figure was the same as the respondent’s examination revealed the issue of the case arises with petitioners’ amended tax_return which was filed in margin_account is properly treated as the grant of another option to buy the shares and that petitioners were thus not taxable when mrs racine exercised her options instead petitioners contend that none of their own capital was at risk at the time the option was exercised thus according to petitioners they should be subject_to tax only when the shares were sold to pay the margin debt respondent argues that the exception treating the exercise of an option as the creation of another option does not apply and that the income was properly reported when mrs racine exercised her options rather than when the shares were liquidated to pay off margin debt we agree with respondent the facts of the case are very similar to a case decided by this court see facq v commissioner tcmemo_2006_111 in facq the taxpayer exercised stock_options granted by his employer using the stock as collateral in obtaining a loan from a third party id the stock declined and eventually the taxpayer was forced to liquidate the stock in order to meet the margin 7see also 70_fedclaims_87 held that income from stock_options exercised through margin loan was properly reported in tax_year in which the options were exercised 359_fsupp2d_1129 w d wash shares of stock were transferred to taxpayer as required for shares to be taxable at time taxpayer used margin loan from broker to exercise stock_options 363_fsupp2d_1288 w d wash taxpayer’s exercise of stock_options was a taxable_event 345_fsupp2d_1046 n d cal taxpayer’s exercise of stock_options was a taxable_event requirements id the taxpayer argued that exercising his option was not taxable id in facq a general framework was set forth to assess the rule_of taxability of options to understand the arguments presented by the taxpayer in that case id this general framework will be applied to the identical arguments of petitioners in this case a general_rule regarding taxation of stock_options in general when an employee receives a nonstatutory stock option8 that does not have a readily_ascertainable_fair_market_value the employee is not taxed on the receipt of the option at that time although it is part of his or her compensation sec_83 instead the employee is taxed when he or she exercises the option and receives shares if the shares have been transferred to and are substantially_vested in the employee sec_83 117_tc_237 affd 65_fedappx_508 5th cir facq v commissioner supra hilen v commissioner tcmemo_2005_226 sec_1 a income_tax regs the taxpayer must recognize income in the 8statutory stock_options are compensatory options that meet certain criteria and are treated differently under the code see sec_422 stock_options that do not meet the requirements of statutory_stock_options are nonstatutory stock_options amount that the fair_market_value of the shares he or she receives exceeds the exercise price that he or she pays sec_83 for the taxpayer to be taxed at the time he or she exercises the option and receives the shares the shares must be transferred to and substantially_vested in the employee sec_1_83-3 income_tax regs a transfer to the employee occurs when the employee acquires a beneficial_ownership interest in the property facq v commissioner supra 345_fsupp2d_1046 n d cal sec_1_83-3 income_tax regs the shares are substantially_vested in the employee when the shares are either transferable or not subject_to a substantial_risk_of_forfeiture facq v commissioner supra miller v united_states supra sec_1_83-3 income_tax regs the shares are subject_to a substantial_risk_of_forfeiture when the owner’s rights to their full enjoyment are conditioned upon the future performance of substantial services by any individual sec_83 facq v commissioner supra miller v united_states supra sec_1_83-3 income_tax regs whether a risk of forfeiture is substantial depends on the facts and circumstances sec_1_83-3 income_tax regs the shares are transferable only if a transferee’s rights in the property are not subject_to a substantial_risk_of_forfeiture sec_83 sec_1_83-3 income_tax regs property is transferable if the person receiving the property can sell assign and pledge his or her interest in the property to any person and if the transferee is not required to give up the property in the event a substantial_risk_of_forfeiture materializes sec_1_83-3 income_tax regs in this case there was a transfer of the shares to mrs racine and she acquired beneficial_ownership of the shares when the options were exercised in she obtained legal_title to the shares and was entitled to receive dividends to vote the shares and to pledge the shares as collateral mrs racine’s rights were subject only to cibc’s interest as the margin_account provider see sec_1_83-3 income_tax regs thus unless an exception to the general_rule applies the shares would be treated as transferred and thus taxable to mrs racine when she exercised her options because she acquired beneficial_ownership of the allegiance shares facq v commissioner supra see miller v united_states supra pincite accordingly the shares would be taxable when mrs racine exercised her options in petitioners argue that this is not the case and an exception to the general_rule applies if petitioners are correct there would be no transfer and thus mrs racine would not be subject_to tax in see sec_83 b exception treating certain transfers as the grant of an option an exception to the rule treats certain exercises of options and receipts of shares as the grant of another option instead of the transfer of shares sec_1_83-3 income_tax regs the exception treats the transaction as another option where the amount_paid for the exercise is a debt secured_by the shares on which there is no personal liability id the determination of whether a transaction should be viewed as a grant of an option rather than a transfer is dependent upon the facts and circumstances id courts look to such factors as the type of property involved the extent to which the risk the property will decline in value has been transferred and the likelihood that the purchase_price will be paid id petitioners argue that their situation is the same as that described in sec_1_83-3 example income_tax regs example where an employee pays his or her employer for shares by giving the employer a note for the purchase_price on which the employee has no personal liability petitioners contend that because the employee in example is treated as having received an option petitioners should also be treated as having received an option petitioners maintain that the key factor involved is whether an employee has his or her own capital at risk if there is no capital risk according to petitioners the transaction is nothing more than the grant of another option regardless of whether the debt is to the employer or to a margin_account provider according to petitioners congress intended to deny capital_gains treatment to those who do not make any capital_investment in their options see 70_fedclaims_87 thus according to petitioners because mrs racine exercised her options using a loan from cibc and therefore had no capital at risk no transfer occurred until cibc sold the stock to satisfy the margin calls on mrs racine’s account we disagree with petitioners’ position and instead adopt the reasoning and conclusion reached in facq v commissioner tcmemo_2006_111 contrary to petitioner’s reading example in the regulations can be distinguished from the current circumstances example deals with what the employer transferred or received in exchange rather than what the employee has at risk facq v commissioner supra palahnuk v united_states supra example describes an alternative method of providing an employee an option to purchase property facq v commissioner supra palahnuk v united_states supra sec_1 a example income_tax regs rather than grant the 9the circumstances of the exercised options and the arguments made by petitioners in this case are identical to those in facq v commissioner tcmemo_2006_111 and thus there is a clear precedent to be followed employee an option the employer makes stock available to the employee in exchange for a note sec_1_83-3 example income_tax regs although the transaction is referred to as a sale in reality the employee has received an option id the employee may acquire the stock later if the employee chooses by paying the note palahnuk v united_states supra sec_1 a example income_tax regs petitioners disregard the fact that in example it is not certain whether the employee will pay the debt to the employer ie exercise the employee’s option to purchase the stock facq v commissioner supra palahnuk v united_states supra in this case unlike example it was certain when mrs racine exercised her options that allegiance would receive the cash in full satisfaction of the exercise price mrs racine borrowed money from cibc not allegiance to exercise her options if she failed to pay the loan the shares would be and eventually were forfeited to the margin_account provider who would liquidate the shares mrs racine’s shares in allegiance would not go back to allegiance regardless of what mrs racine did see palahnuk v united_states supra the transaction at issue in this case is therefore not similar to the transaction described in example see facq v commissioner supra hilen v commissioner tcmemo_2005_226 palahnuk v united_states supra sec_1 a example income_tax regs furthermore the transaction in this case is not in substance the same as a grant of an option see hilen v commissioner supra sec_1_83-3 income_tax regs as noted previously we have found that the purchase of stock with third-party margin debt under similar circumstances is not in substance the same as the grant of an option facq v commissioner supra hilen v commissioner supradollar_figure when we consider the type of property involved the extent to which the risk that the property will decline in value has been transferred and the likelihood the purchase_price will be paid we find that mrs racine’s transaction was not in substance the same as the grant of an option sec_1_83-3 income_tax regs as in facq v commissioner supra the type of property involved is publicly traded shares of stock mrs racine had title to the shares shares were in a margin_account and thus subject_to interest of cibc and had the right to receive dividends to vote the shares and to pledge the shares in fact mrs racine did pledge the shares to cibc as collateral for the margin loans this factor weighs against finding that the 10see also 70_fedclaims_87 359_fsupp2d_1129 w d wash 363_fsupp2d_1288 w d wash 345_fsupp2d_1046 n d cal transaction is in substance similar to the grant of an option see id next we consider whether the risk that the property will decline in value has been transferred sec_1_83-3 income_tax regs the focus here should not be on whether the taxpayer is personally liable as petitioners suggest but on whether the risk was transferred from the employer facq v commissioner supra when allegiance transferred the shares it no longer bore the risk of a decline in value the risk was borne by either mrs racine or cibc which one bore the risk is irrelevant because regardless allegiance no longer had the risk because of the transfer facq v commissioner supra palahnuk v united_states supra accordingly this factor weighs against finding that the substance of the transaction was the same as the grant of an option palahnuk v united_states supra finally we consider the likelihood the purchase_price will be paid sec_1_83-3 income_tax regs this factor examines whether the purchase_price for the property is paid not whether the indebtedness incurred to pay the purchase_price will be paid facq v commissioner tcmemo_2006_111 363_fsupp2d_1288 w d wash hilen v commissioner supra 345_fsupp2d_1046 n d cal allegiance received the exercise price of the shares plus funds from mrs racine’s margin_account to fund the tax withholding payments when she exercised her options consequently this factor also weighs against finding that the substance of the transaction was the same as the grant of an option facq v commissioner supra hilen v commissioner supra in summary the facts and circumstances indicate that in substance mrs racine’s use of her margin_account to exercise her options to buy allegiance stock was not the same as the grant of an option therefore we find that a transfer of stock occurred under sec_83 when mrs racine exercised her stock_option in and that the exception treating some transfers as grants of options does not apply accordingly we sustain respondent’s determination that mrs racine received income in when she exercised her options ii accuracy-related_penalty we next consider whether petitioners are liable for the accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty on the portion of an underpayment attributable to negligence or disregard of the rules or regulations sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 gowni v commissioner tcmemo_2004_154 the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 and income_tax regs an accuracy- related penalty will not be imposed with respect to any portion of an underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 sec_1_6664-4 income_tax regs the commissioner has the burden of production with respect to the penalty but the taxpayer retains the burden of establishing reasonable_cause sec_7491 116_tc_438 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional sec_1_6664-4 income_tax regs when a taxpayer selects a competent tax adviser and supplies him or her with all relevant information it is consistent with ordinary business care and prudence to rely upon the adviser’s professional judgment as to the taxpayer’s tax obligations 469_us_241 moreover a taxpayer who seeks the advice of an adviser does not have to challenge the adviser’s conclusions seek a second opinion or try to check the advice by reviewing the tax code himself or herself id mrs racine was not educated in u s tax law and decided to seek professional assistance in preparing petitioners’ amended_return she retained richard steinauer a tax attorney with the isaacson law firm and relied upon him to file accurately and properly an amended_return for there is nothing in the record to indicate that it was unreasonable for mrs racine to accept this guidance and not seek a second opinion see id such a requirement would nullify the purpose of seeking the advice of an expert in the first place in addition petitioners filed their original tax_return and amended tax_return at a time when cases involving realized gain on stock purchased with third-party margin debt had yet to be litigateddollar_figure therefore this issue was novel at the time the returns were filed and we find that petitioners had reasonable_cause and acted in good_faith in excluding the gain when they filed their amended_return see 123_tc_144 no penalty imposed in case involving issue of first impression and interrelationship between complex tax and bankruptcy laws 11petitioners timely filed their return for and an amended_return in while the early cases involving the issue of realized gain on stock purchased with third-party margin debt were decided after we find therefore that petitioners have met the burden of reasonable_cause and acted in good_faith when they excluded their gains conclusion after careful consideration of the facts and circumstances of this case we sustain respondent’s deficiency determination but find that petitioners are not liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing order and decision will be entered for respondent as to the deficiency but for petitioners as to the penalty
